EXHIBIT ESCROW AGREEMENT THIS AGREEMENT made as of the 29th day of July 2008 (the “Effective Date”). A M O N G: UNIVERSAL URANIUM LTD. (“UUL”) OF THE FIRST PART - and - COMPUTERSHARE INVESTOR SERVICES INC. (the “Escrow Agent”) OF THE SECOND PART - and - CROSSHAIR EXPLORATION & MINING CORP. (“Crosshair”) OF THE THIRD PART WHEREAS UUL and Crosshair have entered into a purchase and sale agreement dated the date hereof (the “Purchase Agreement”); AND WHEREAS pursuant to the terms of the Purchase Agreement, Crosshair has agreed to issue 10,000,000 common shares (the “Crosshair Shares”) and 7,500,000 common share purchase warrants (the “Crosshair Warrants”) (the Crosshair Shares and Crosshair Warrants are, together, the “Subject Securities”) to UUL; AND WHEREAS it is a condition of the closing of the transactions contemplated in the Purchase Agreement that UUL and Crosshair execute this Agreement with respect to the Subject Securities; AND WHEREAS the Escrow Agent has agreed to undertake and perform its duties according to the terms and conditions hereof. NOW THEREFORE this Agreement witnesseth that in consideration of the aforesaid agreements, and of the sum of one dollar ($1.00) now paid by the parties hereto, each to the other 50620900.1 - 1 - (the receipt and sufficiency of which sum the parties do hereby respectively acknowledge each to the other), UUL covenants and agrees with Crosshair and with the Escrow Agent, and Crosshair and the Escrow Agent jointly and severally covenant and agree with each other and with UUL, as follows: 1.UUL hereby places and deposits in escrow with the Escrow Agent the Subject
